      Case 2:21-cv-03046-ER Document 33 Filed 08/17/21 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHESTNUT STREET CONSOLIDATED, :          CIVIL ACTION
LLC,                          :
                              :          NO. 21-3046
          Plaintiff,          :
     v.                       :
                              :
BAHAA DAWARA, et al,          :
                              :
          Defendants.         :


                                 ORDER

          AND NOW, on this 16th day of August, 2021, after a

hearing with all parties present through counsel or pro se, it

is hereby ORDERED that the temporary restraining order entered

by this Court on July 19, 2021 shall be extended for good cause

and to maintain the status quo for 30 days until September 15,

2021 in accordance with Fed. R. Civ. P. 65(b).          The extension of

the temporary restraining order shall apply with full force and

effect to the following properties:(1) 19 Ridgeway Ave Norwood,

PA 19074; (2) 305 Seminole St Essington, PA 19029; and (3) 407

Seminole St. Essington, PA 19029.

          It is further ORDERED that Plaintiff’s motion to

compel is GRANTED IN PART and DENIED IN PART as follows:

          1. Plaintiff shall provide answers through written

            discovery and produce documents in response to the

            following questions by August 23, 2021:
Case 2:21-cv-03046-ER Document 33 Filed 08/17/21 Page 2 of 3



         a. How did converting Chestnut Street

            Consolidated, LLC (“CSC”) to a Delaware limited

            liability company (“LLC”) aid to minimize CSC’s

            tax liability?

         b. How did converting CSC to a Delaware LLC lower

            the business’s operational costs?

         c. How did converting CSC to a Delaware LLC allow

            CSC a greater freedom of operations, anonymity

            of ownership, and control over the LLC?

         d. What benefits did CSC obtain under Delaware law

            by converting its status to a Delaware LLC?

         e. What, if any other, benefits did CSC’s initial

            members seek to obtain by assigning their

            interests to the Delaware corporations Chestnut

            Street Connected and Chestnut Street Combined?

         f. Why was CSC converted to a Delaware LLC one

            week before filing the present action in

            federal court?

   2. Following the production of the aforesaid discovery,

      Plaintiff shall produce deponent(s) pursuant to

      Federal Rule of Civil Procedure 30(b)(6) to testify

      by way of deposition by August 30, 2021.

   3. Following the deposition of any witnesses, Plaintiff

      shall file a supplemental brief based upon facts
Case 2:21-cv-03046-ER Document 33 Filed 08/17/21 Page 3 of 3



      produced during the course of discovery that

      discusses the issues of whether there is diversity

      of citizenship and whether jurisdiction was

      artificially manufactured for the purposes of

      bringing this action in federal court by September

      7, 2021.

   4. Defendants shall file a response to Plaintiff’s

      supplemental brief by September 14, 2021.

   5. Following the completion of fact discovery, the

      Court will fix a date for a supplemental hearing on

      the issue of subject matter jurisdiction.



   AND IT IS SO ORDERED.



                     /s/ Eduardo C. Robreno
                     EDUARDO C. ROBRENO, J.
